DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of the amendment filed 10/13/2022.  Claims 1, 12, and 20 are amended and claims 1-20 are currently pending.

Drawings
The drawings were received on 10/13/2022.  These drawings are unacceptable.  Figures 3, 4, and 5 contain new subject matter on account of Applicant pointing to a different structure as reading on the disclosed “half circle notch”.  While the structure depicted in the drawings is original and reproduced as before, the labeling of the drawing with “22” and lines to alternative structures from the original filing constitute substantive changes in the content of the application.  This is, in part, related to the 35 U.S.C. 112 rejections below as the original disclosure repeatedly recites “a turning wheel being fitted on a half circle notch”.  The configuration in the new drawings with new labels does not depict a turning wheel “fitted on a half circle notch” as the turning wheel is disposed in a space within and/or above the structure now labeled as the half circle notch.  Further, original Figure 5 is pointed to as evidence that the notch pointed to in the 10/13/2022 would not have been understood by a person having ordinary skill as described by the phrase “half-circle”.  

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “half circle notch” must be shown or the feature canceled from the claims. In Fig. 4, reference “22” pointed to a portion of the base 20 and was labeled “half-circle notch”. This figure does not depict a half-circle notch. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “fitted on a half circle notch” in claims 1, 12, and 20 is used by the claim to mean disposing of the turning wheel above a notch or perhaps extending to disposing of the turning wheel within the notch.  This stems from the drawing amendments pointing to a notch that is geometrically distinct from a notch on which the turning wheel is disposed. The term is indefinite because the specification does not clearly redefine the term.
Examiner has annotated originally-filed drawings below with amendments that seem to be in line with the word choice of the original disclosure (i.e. a turning wheel fitted on a half circle notch).  The original objections to the drawings may have been fixed with these amendments clarifying “22” as the edge surface of the base plate 20 under the embedded portion of the turning wheel (or perhaps turning wheel tail 32).  There is no clear cut-away nor exploded view of the assembly showing the bore hole of the final produce is comprised of two half circle notches – a half circle notch in the base plate and a half circle notch in the cover plate.  It did seem that the cross-sectional view in the originally-filed Fig. 4 and the rotational symmetry of the turning wheel and turning wheel tail may have been understood as circular.  A circular hole (i.e. half circle notches in respective plates) is not an inherent shape for operability of the system.  The shape cannot be otherwise inferred.  Based on the amendments to the drawings and Remarks filed 10/13/2022 stating “the half circle notch 22 formed in the base plate 20 and into which turning wheel 30 is positioned”, Examiner does not see a clear path forward in clarifying the record aside from striking the claimed half notch circle from the claims.  The original disclosure did not provide the half circle notch “in” the base plate but rather “on” the base plate.  Further, the original disclosure provided the turning wheel “on” the half circle notch, not “into” the notch. Lastly, the opening/notch in the base plate pointed to in the amended drawings as “22” is not of a half-circle shape. 


    PNG
    media_image1.png
    351
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    387
    416
    media_image2.png
    Greyscale

In Examiner’s estimation from the original disclosure, the half-circle notch is the portion of the baseplate that physically supports the shaft of the turning wheel (see Examiner-generated image below).

    PNG
    media_image3.png
    238
    552
    media_image3.png
    Greyscale

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “a half circle” in claims 1, 12, and 20 is used in the prosecution record (drawings, Specifications, claims, and remarks) to describe a notch shape pointed to in Fig. 5 of the amended drawings.  The shape depicted might be described as having “quarter round” features or “rounded corners”.  The shape might be described merely as “elongated” or a “rounded rectangle”.  A person having ordinary skill in the art would not understand the drawings to be depicting a notch, located where Applicant has indicated in the amended drawing, as “half circle”.  While the original specifications uses the term “half circle” and one must interpret the claims in light of the Specifications, as noted above, the amendments to the drawings and remarks have materially changed that which would have been understood of the original disclosure. The term is indefinite because the specification does not clearly redefine the term.

    PNG
    media_image4.png
    364
    421
    media_image4.png
    Greyscale


Response to Arguments
Applicant’s arguments with respect to claims and drawings have been considered but are moot because the new ground of rejection does not rely on the grounds applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337. The examiner can normally be reached 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872